 



Exhibit 10.1
SEPARATION AGREEMENT
          This Separation Agreement (the “Agreement”) is entered into by and
between, and shall inure to the benefit of and be binding upon, the following
parties:
          Francis S. Kalman, hereinafter referred to as “Mr. Kalman”; and
          McDERMOTT INCORPORATED, hereinafter referred to as the “Company.”
WITNESSETH:
          WHEREAS, Mr. Kalman resigned from employment with the Company on
February 29, 2008 (the “Resignation Date”); and
          WHEREAS, the Company and Mr. Kalman mutually desire to establish and
agree upon the terms and conditions of Mr. Kalman’s separation from service.
          NOW, THEREFORE, in consideration of the mutual promises and
obligations set forth herein, Mr. Kalman and the Company hereby agree as
follows:

1.   Payments by the Company. If a bonus is paid to Company employees for fiscal
year 2008 under the McDermott International, Inc. Executive Incentive
Compensation Plan (the “EICP”), the Company will pay a bonus to Mr. Kalman. The
gross amount of such bonus shall be calculated by multiplying Mr. Kalman’s
annualized base salary on January 1, 2008 by 65%, multiplying the resulting
product by the applicable performance factor (not to exceed 2X), and multiplying
the resulting figure by two twelfths (2/12). Any such bonus shall be paid in
accordance with the Company’s customary practice, but in no event later than
March 15, 2009, and shall be subject to appropriate tax withholdings.      
Mr. Kalman previously received certain awards (the “Awards”) under the McDermott
International, Inc. 2001 Directors and Officers Long Term Incentive Plan (the
“LTIP”). Subject to the provisions of Paragraph 5 below, Mr. Kalman’s
outstanding unvested

 



--------------------------------------------------------------------------------



 



    Awards shall remain in full force and effect during the period from the
Resignation Date through February 28, 2010 and any Awards scheduled to vest
during that period shall become vested and payable in accordance with the terms
of the LTIP and the applicable Grant Agreement. All other outstanding unvested
Awards shall be forfeited on the Resignation Date, unless a Change in Control
event occurs and results in an early vesting on or before February 28, 2010.  
2.   Retiree Benefits. As of the first day of the month coincident with or next
following his attainment of age 65, Mr. Kalman shall begin receiving benefits
under the Retirement Plan for Employees of McDermott Incorporated and
Participating Subsidiary and Affiliated Companies and, subject to Paragraph 5
below, under the Restoration of Retirement Income Plan (the “Excess Plan”). In
addition, Mr. Kalman shall be entitled to receive the portion of his account
balance in the McDermott International, Inc. New Supplemental Executive
Retirement Plan (“SERP”) in which he is vested as of his Resignation Date, and
the vesting of the remaining portion of his SERP account shall be accelerated so
that, subject to Paragraph 5 below, Mr. Kalman is 100% vested in such account as
of his Resignation Date. SERP benefits shall be distributed in accordance with
Mr. Kalman’s existing election, in a single lump sum payment on the first day of
the calendar month next following the six month anniversary of his Resignation
Date.   3.   Cooperation and Advisory Services. During the period beginning on
the Resignation Date and continuing for twenty-four months thereafter,
Mr. Kalman shall provide such cooperation and advisory services as the Company
may request with respect to matters in which he was involved during his
employment with the Company and similar matters arising in the ordinary course
of business. Additionally, the Company or its affiliates may request Mr.
Kalman’s assistance with respect to matters outside the ordinary course of
business; provided that any such request shall be subject to mutually acceptable
terms and conditions.   4.   Release of Claims. In consideration of the
foregoing, the adequacy of which is hereby expressly acknowledged, Mr. Kalman
hereby unconditionally and irrevocably releases and forever discharges, to the
fullest extent applicable law permits, the “Releasees,” as defined below, from
any and every action, cause of action, complaint, claim, demand, administrative
charge, legal right, compensation, obligation, damages (including

- 2 -



--------------------------------------------------------------------------------



 



    consequential, exemplary and punitive damages), liability, cost and/or
expense (including attorney’s fees) that he has, may have or may be entitled to
from or against the Releasees, whether legal, equitable or administrative, in
any forum or jurisdiction, whether known or unknown, foreseen or unforeseen,
matured or unmatured, accrued or not accrued which arises directly or indirectly
out of, or is based on or related in any way to Mr. Kalman’s employment with or
termination of employment from the Company, its predecessors, successors and
assigns and past, present and future affiliates, subsidiaries, divisions and
parent corporations, including, without limitation, any such matter arising from
the negligence, gross negligence or willful misconduct of the Releasees,
(together, the “Released Claims”); provided, however, that this Release does not
apply to any claims arising solely and specifically 1.) under the Age
Discrimination in Employment Act of 1967, as amended arising after the date this
Agreement is executed, 2.) to any claim for indemnification (including, without
limitation, under the Company’s organizational documents or insurance policies)
arising in connection with an action instituted by a third party against the
Company, its affiliates or Mr. Kalman in his capacity as a former officer or
director of the Company or its affiliates, or 3.) to any claim arising from any
breach or failure to perform this Agreement.       The parties intend this
Release to cover any and all such Released Claims, whether arising under any
employment contract (express or implied), policies, procedures or practices of
any of the Releasees, and/or by any acts or omissions of any of the Releasees’
agents or employees or former agents or employees and/or whether arising under
any state or federal statute, including but not limited to Texas’ employment
discrimination laws, all federal discrimination laws, the Age Discrimination in
Employment Act of 1967, as amended, the Employee Retirement Income Security Act
of 1974, as amended, all local laws and ordinances and/or common law, without
exception. As such, it is expressly acknowledged and agreed that this Release is
a general release, representing a full and complete disposition and satisfaction
of all of the Company’s real or alleged legal obligations to Mr. Kalman with the
exceptions noted above. The term “Releasees” means the Company, its
predecessors, successors and assigns and past, present and future affiliates,
subsidiaries, divisions and parent corporations and all their respective past,
present and future officers, directors, shareholders, employee benefit plan
administrators, employees and agents, individually and in their respective
capacities.

- 3 -



--------------------------------------------------------------------------------



 



    Mr. Kalman expressly agrees that neither he nor any person acting on his
behalf will file or permit to be filed any action for legal or equitable relief
against the Releasees involving any matter related in any way to his employment
with, or resignation from employment with the Company, its predecessors,
successors, assigns and past, present and future affiliates, subsidiaries,
divisions and parent corporations, including the matters covered by the Released
Claims. In the event that such an action is filed, Mr. Kalman agrees that the
Releasees are entitled to legal and equitable remedies against him, including an
award of attorney’s fees. However, it is expressly understood and agreed that
the foregoing sentence shall not apply to any charge filed by Mr. Kalman with
the Equal Employment Opportunity Commission or any action filed by Mr. Kalman
that is narrowly limited to seeking a determination as to the validity of this
Agreement and enforcement thereof. Should Mr. Kalman file a charge with the
Equal Employment Opportunity Commission or should any governmental entity,
agency, or commission file a charge, action, complaint or lawsuit against any of
the Releasees based on any Released Claim, Mr. Kalman agrees not to seek or
accept any resulting relief whatsoever.

5.   Undertakings By Mr. Kalman. In consideration of the foregoing, the adequacy
of which is expressly acknowledged and agreed, unless otherwise mutually agreed
between Mr. Kalman and the Company, Mr. Kalman shall immediately return to the
Company any and all documents, records, files, reports, memoranda, books,
papers, plans, letters and any other data in his possession regardless of the
medium held or stored that relate in any way to the business of the Company, and
any credit cards, keys, access cards, calling cards, computer equipment and
software, telephone, facsimile or other equipment or property of the Company,
and agrees that during the period beginning on March 1, 2008 and ending on
February 28, 2010:

  (a)   He will not at any time disclose or use for his own benefit or purposes
or for the benefit or purposes of any party other than the Company, any trade
secrets, information, data or other confidential or proprietary information or
data which may have come to Mr. Kalman’s knowledge during his employment with
the Company, provided, however that the foregoing shall not apply to information
which is generally known to the industry or the public other than as a result of
Mr. Kalman’s breach of this undertaking. This undertaking shall apply without
limit of time;

- 4 -



--------------------------------------------------------------------------------



 



  (b)   He will refrain from performing any act, engaging in any conduct or
course of action or making or publishing any adverse or untrue or misleading
statement which has or may reasonably have the effect of demeaning the name or
business reputation of the Releasees or which adversely affects or may
reasonably adversely affect the best interests (economic or otherwise) of the
Releasees;     (c)   He will refrain from the solicitation, procurement,
interference with or attempt to entice away from the Company and/or its
affiliates of (i) any person or entity who is a material customer, supplier,
agent or distributor of the Company and/or its affiliates with whom Mr. Kalman
or any employee subordinate to Mr. Kalman had contact on behalf of the Company
and/or its affiliates, or (ii) any senior employee or consultant employed by the
Company and/or its affiliates on or after the Resignation Date; and     (d)   He
will refrain from any direct or indirect involvement without prior notice to and
consent of the Company, in any other enterprise which is competitive with any
trade or business carried on by McDermott International, Inc., its subsidiaries
and affiliates.

     Mr. Kalman expressly acknowledges and agrees that in the event that he
institutes legal action in violation of Paragraph 4 above, or the Company
determines that he has engaged in conduct prohibited under any of subparagraphs
(a) through (d) above, or he fails to provide services reasonably requested by
the Company pursuant to Paragraph 3 above, any payments otherwise due and owing
pursuant to Paragraphs 1 above and under the SERP referenced in Paragraph 2
above shall be forfeited and all outstanding Awards shall be cancelled. Mr.
Kalman further expressly agrees that the Company shall have the right, in its
sole discretion, to suspend any such payment or benefit while an allegation that
any of the undertakings set forth in the foregoing subparagraphs (a) through
(d) have been breached is under investigation and agrees that this Agreement
shall act as a complete bar to his entitlement to any legal, equitable or
administrative remedy based upon any forfeiture, cancellation or suspension
pursuant to this Paragraph 5. Mr. Kalman further agrees that if he institutes
legal action in violation of Paragraph 4 above or the Company determines that he
has engaged in conduct prohibited under any of

- 5 -



--------------------------------------------------------------------------------



 



subparagraphs (a) through (d) above, he shall repay to the Company, within
thirty (30) days of receipt of written demand for repayment, 40% of the SERP
benefits distributed to him pursuant to Paragraph 2 above and 100% of the value
of any Award that became vested after the Resignation Date pursuant to
Paragraph 1 above. In the event that legal action is taken by the Company to
enforce this repayment obligation, the Company shall be entitled to the amount
of the repayment obligation, interest on the unpaid amount, costs and attorney’s
fees.

6.   Confidentiality. Mr. Kalman agrees to keep the terms of this Agreement, and
the settlement it embodies, strictly confidential, and further agrees not to
disclose or permit disclosure of any information concerning this Agreement to
any other person, commercial or non-profit newspaper, publication or broadcast,
of any kind whatsoever, except: (a) as required to do so by court order; (b) or
as necessary for tax planning and/or preparation or to respond to inquiries or
audits by a federal, state or local taxing authority; (c) or for purposes of
providing such information to his personal legal counsel; (d) or as necessary
for the enforcement hereof.   7.   Miscellaneous Provisions.

  (a)   Failure on the part of the Company or Mr. Kalman at any time to insist
on strict compliance by the other party with any provisions of this Agreement
shall not constitute a waiver of either party’s obligations in respect thereof,
or of either party’s right hereunder to require strict compliance therewith in
the future.     (b)   The obligations set forth in this Agreement are severable
and divisible, and the unenforceability of any clause or portion thereof shall
not affect the enforceability of the remainder of such clause or of any other
obligation contained herein.

8.   Entire Agreement. Mr. Kalman and the Company agree and acknowledge that
this Agreement contains and comprises the entire agreement and understanding
between the parties, that no other representation, promise, covenant or
agreement of any kind whatsoever has been made to cause any party to execute
this Agreement, and that all agreements and understandings between the parties
are embodied and expressed in these agreements. The parties also agree that the
terms of this Agreement shall not be amendedr or changed except in writing and
signed by Mr. Kalman and a duly authorized agent of

- 6 -



--------------------------------------------------------------------------------



 



the Company. The parties to this Agreement further agree that this Agreement
shall be binding on and inure to the benefit of Mr. Kalman, the Company and the
Releasees as defined in this Agreement. Any other agreements or understandings
between the parties, whether written or oral, are hereby null and void.

9.   Timing and Consultation with Counsel. Mr. Kalman acknowledges that he has
been given a reasonable period of time within which to consider this Agreement
and has been advised to discuss the terms of this Agreement with legal counsel.
Mr. Kalman acknowledges that this Agreement was offered to him on February 7,
2008, that he was advised that (i) it could be executed at any time prior to
February 29, 2008, and (ii) if accepted, the Agreement could be revoked, in
writing, for up to seven (7) days following the date of such acceptance. Based
upon his review, Mr. Kalman acknowledges that he fully and completely
understands and accepts the terms of this Agreement, including the Release in
Paragraph 4, and enters into it freely, voluntarily and of his own free will.

    10. Applicable Law. This Agreement shall be interpreted and construed in
accordance with the laws of the State of Texas.

I HAVE READ THE FOREGOING SEPARATION AGREEMENT, FULLY UNDERSTAND IT AND HAVE
VOLUNTARILY EXECUTED IT ON THE DATE WRITTEN BELOW, SIGNIFYING THEREBY MY ASSENT
TO, AND WILLINGNESS TO BE BOUND BY, ITS TERMS:

           
Date:
  February 8, 2008             /s/ Francis S. Kalman  
 
         
 
                Francis S. Kalman  

          Before me, a Notary Public in and for Harris County, Texas, personally
appeared the above-named Francis S. Kalman, who acknowledged that he did sign
the foregoing instrument, and that the same is his free act and deed.
          IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at
Harris County, Texas, this 8th day of February, 2008.

       
 
     
 
  NOTARY PUBLIC  

- 7 -



--------------------------------------------------------------------------------



 



             
 
      McDERMOTT INCORPORATED    
 
           
 
  By:        /s/ John T. Nesser III    
 
           
 
           John T. Nesser III    
 
     
Executive Vice President, Chief Administrative and Legal Officer
   

          Before me, a Notary Public in and for Harris County, Texas, personally
appeared the above-named McDermott Incorporated through John T. Nesser, III, its
Executive Vice President, Chief Administrative and Legal Officer, who
acknowledged that he did sign the foregoing instrument for and on behalf of
McDermott Incorporated, and that the same is the free act and deed of McDermott
Incorporated and the free act and deed of him as its agent.
          IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at
Harris County, Texas, this 8th day of February, 2008.

     
 
   
 
  NOTARY PUBLIC

- 8 -